PER CURIAM:
*585Appellant John Griffin was found guilty of driving while intoxicated and driving while revoked following a jury trial in the Circuit Court of Jackson County. After we affirmed his convictions on direct appeal, State v. Griffin , 464 S.W.3d 576 (Mo. App. W.D. 2015) (mem. ), Griffin filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied relief following an evidentiary hearing. Griffin appeals, arguing that his trial counsel was ineffective for failing to object to certain statements made by the prosecution during closing argument. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).